Citation Nr: 1726815	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, and from December 2002 to September 2003.  He was awarded the Southwest Asia Service Medal, Kuwait Liberation Medal, Army Achievement Medal, and Air Force Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2015, the Board remanded the case for additional information. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

The Veteran's gastrointestinal disorder is attributable to service.  


CONCLUSION OF LAW

GERD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In December 2015, the Board remanded the claim and directed that a VA examination be scheduled for the Veteran to address the nature and etiology of his claimed hypertension and gastrointestinal disorder to include GERD.  VA examinations and opinions were given in February 2016 regarding both issues.  An additional explanation was given in August 2016 concerning the gastrointestinal disorder to include GERD.  Thereafter, the RO granted service connection for hypertension in an August 2016 decision.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As a part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to notify was satisfied by a letter in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance, evidence of record includes service records, lay statements, and VA examinations.  The most recent VA examination was given in February 2016.  The examination report and subsequent opinions are adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection Legal Authority

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303 (d).  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that service connection is warranted for GERD.  

The Veteran's service treatment records do not mention any evaluation or treatment for complaint of GERD symptoms or a formal diagnosis of GERD.

In February 2002, the Veteran was seen at a VA Medical facility for gastrointestinal symptoms.  VA outpatient records show the Veteran was also seen in October 2006, and complained of throat-related symptoms found to be related to reflux.  Furthermore, GERD was listed on the Veteran's problem list in March 2008.  

In September 2012, a Readjustment Counselor wrote a letter regarding the Veteran's condition that was submitted to Illinois Senator Richard Durbin's office.  The letter stated, "the Veteran reported having been exposed to toxic elements thrown into a burn pit in Saudi Arabia, to include individually burning human feces.  The pits also were the burn site for Styrofoam, prosthetics, human body parts, and other equally toxic elements.  The Veteran reported not once being given masks, gloves, or any other protective apparel whatsoever."   

In a 2015 video conference hearing, the Veteran testified that soon after he came home from Desert Storm, he saw a civilian doctor for his stomach symptoms.  The Veteran also explained his daily exposure to hazardous materials such as human waste, which he was assigned to dispose of.  The lay evidence is competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

In a February 2016 VA examination, the examiner indicated that the Veteran was diagnosed with GERD in September 1991.  While there is no record of the actual diagnosis, it is supported by the Veteran's hearing testimony that he saw a civilian doctor after he came home from Desert Storm.  The examiner explained that the condition was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness because "it was diagnosed and treated within one year from discharge from service."  

In Virtual VA, an August 2016 review of the February 2016 examination, treatment records, VBMS, as well as the December 2015 remand, indicated that the Veteran's GERD was not caused by any medically unexplained chronic multisymptom illness nor part of an overarching undiagnosed illness.

As mentioned above, the Veteran testified that soon after he came home from Desert Storm, he saw a civilian doctor for his stomach symptoms.  Additionally, the Veteran was seen in February 2002 for gastrointestinal symptoms.  Furthermore, the February 2016 examiner, whose opinion was supported by the August 2016 review of the claims file, stated that the Veteran was diagnosed with GERD in September 1991.  Here, there is competent evidence attributing the onset of GERD to service.  In addition, the appellant has presented credible testimony that he had symptoms of GERD during the first period of service with a diagnosis shortly thereafter.  The appellant is competent to report his symptoms, when the symptoms started and that he was provided a diagnosis shortly after service.

In sum, the Veteran reports and the record supports continuing symptoms since service.  Service connection for GERD is warranted.


ORDER

Entitlement to service connection for GERD is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


